Citation Nr: 1042514	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-20 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for hypertension, claimed 
as high blood pressure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1992, 
with additional periods of service in the United States Army 
Reserve. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Veteran testified before a Decision Review Officer (DRO) in 
January 2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
required to satisfy VA's obligations under the VCAA.   

Army Reserve Records-  The Veteran indicated, in his August 2006 
notice of disagreement, that his Army reserve duty service had 
not been considered in evaluating his service connection claims 
for a cervical spine disorder and hypertension.  He stated in an 
August 2006 statement that he was in the inactive reserves from 
separation until 1999 and then from 1999 through August 2004 he 
actively drilled in the reserve until his retirement.  The Board 
notes that the claims file currently contains a listing of the 
"points" that the Veteran earned in the Reserves, and a listing 
of the dates he acquired inactive duty points.  However, the 
record does not contain a listing of when the Veteran spent time 
performing active duty for training (ACDUTRA) or inactive duty 
for training (INACDUTRA) within his periods of service with the 
Reserves.  Moreover, treatment records associated with his 
reserve service have not been associated with the claims file.  
As such, development should be undertaken to obtain any available 
records.

Cervical Spine Disorder-  The Veteran testified at his January 
2010 DRO hearing that he initially injured himself in-service in 
1985 while lifting weights.  See DRO Hearing Transcript (T.) page 
2.  He indicated that he noticed pain in the left side of his 
neck.  He testified that the pain continued on and off for the 
next few years.  See T. page 3.  The Veteran indicated that 
thereafter, in August 1988, while in jump school at Fort Benning, 
he injured himself during a jump.  He stated that instead of 
turning into the wind as he was trained to do, he accidently 
turned with the wind which increased his impact when he hit the 
ground.  See T. page 3.  He testified that he hit the ground so 
hard it knocked his helmet off his head and knocked the wind out 
of him.  He stated that he had not reported the injury because if 
he had done so he would have been taken out of jump school.  See 
T. page 3. 

The Board notes that the available service treatment records are 
negative for any complaints associated with, or treatment for, 
his cervical spine.  However, the Veteran's DD-214 indicates that 
the Veteran received a Parachute Badge.  As such, his alleged 
injuries during jump school are consistent with his circumstances 
of service. 38 U.S.C.A. § 1154(a) (West 2002).  The available 
post-service treatment records indicate that the Veteran has a 
current cervical spine disorder. 

The Board has additionally considered a June 2007 statement from 
the Veteran's private treatment physician.  Dr. Zellum indicated 
that the Veteran had a diagnosis of cervical spondylosis.  He 
stated that "it is likely that [the Veteran's] previous activity 
is at least in some part related to development of these changes 
that eventually required surgery.  I am told that [the Veteran] 
was a paratrooper and sustained some neck injuries during this 
vigorous and physically demanding activity." 

The Board finds the above treating practitioner's statement is an 
"indication" that his current cervical spine disorder may be 
associated with service, but that there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  

Given the fact that the Veteran has current treatment associated 
with his cervical spine, and in light of his testimony regarding 
his in-service injuries, and in view of his undisputed parachute 
training, the Board finds that a VA examination that includes a 
competent nexus opinion is warranted.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Hypertension-  The Board notes that service treatment records 
reflect the following blood pressure readings: 108/70 (August 
1980 examination), 128/74 (June 1986 examination), 112/70 (August 
1988 examination), 120/80 (August 1989 treatment record), 108/80 
(November 1989 treatment record), 110/70 (June 1992 separation 
examination), 110/86 (June 1992 treatment record), and 110/80 
(July 1992 treatment record).  However, a February 1992 service 
treatment record reflected a blood pressure reading of 132/90.  
Blood pressure readings taken later than day were 132/84, 120/80, 
and 100/70.  Post-service treatment records reflect that the 
Veteran's blood pressure was high at an October 1999 VA treatment 
visit.  Hypertension has been subsequently diagnosed.

The Veteran's representative has essentially argued that the 
February 1992 blood pressure reading was prehypertensive.  See 
May 2010 informal hearing presentation.  

Significantly, it is unclear whether the elevated February 1992 
blood pressure reading was an early manifestation of the 
Veteran's current hypertension.  The Board finds this is a 
medical question outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions).  As such, a VA examination is required to determine 
the etiology of the Veteran's current hypertension.   

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's period of service 
with the U.S. Army Reserves.  Thereafter, 
request from all appropriate sources, 
including the National Personnel Records 
Center (NPRC) and the U.S. Army Reserves, the 
Veteran's complete service personal records 
and any service treatment records from his 
time in the reserves (1992-2004).  A negative 
response in writing should be requested if no 
records are available.  

2.  Thereafter, schedule the Veteran for an 
examination to determine the nature and 
etiology his cervical spine disorder.  Any 
necessary testing should be conducted.  The 
claims file must be reviewed in conjunction 
with such the examination, and the examiner 
must indicate that such review occurred.  

The examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the Veteran's cervical spine disorder had 
its onset during or was otherwise caused by 
the Veteran's service active military 
service, or was the result of an injury 
during active duty for training.  In 
addressing this question, the examiner 
should consider and discuss the Veteran's 
January 2010 DRO hearing testimony of his 
in-service neck injuries sustained from 
weight lifting and a parachuting accident.  
The examiner should also address the June 
2007 letter from Dr. Zellum.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, the examiner 
should so state and provide supporting 
rationale.

3.  Thereafter, schedule the Veteran for an 
examination to determine the nature and 
etiology his hypertension.  Any necessary 
testing should be conducted.  The claims 
file must be reviewed in conjunction with 
such the examination, and the examiner must 
indicate that such review occurred.  

The examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the Veteran's hypertension either began 
during or was otherwise caused by his 
military service.  The examiner should also 
opine as to whether the Veteran's 
hypertension either began during or was 
otherwise caused by active duty for 
training.  

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, the examiner 
should so state and provide supporting 
rationale.

4.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


